Citation Nr: 0915943	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable rating for residual burn 
scars to the back. 

2.  Entitlement to a compensable rating for residual burn 
scars to the upper right arm.

3.  Entitlement to a compensable rating for residual burn 
scars to the upper left arm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the appeal for 
additional development in September 2007 and October 2008.  

In March 2007, the Veteran testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1. The Veteran's back scarring, which is characterized by 
stable and superficial lesions and patches, does not cause 
limited motion, and involves a scar with an area greater than 
144 square inches (929 square centimeters).  

2.  The Veteran's back scarring is manifested by pruritis, 
which the competent evidence tends to show covers at least 5 
percent, but less than 20 percent of his entire body.  

3.  The Veteran's right arm scarring, which is characterized 
by stable and superficial lesions and patches, does not cause 
limited motion, and has involved an area of less than 144 
square inches (929 square centimeters). 



4.  The Veteran's left arm scarring, which is characterized 
by stable and superficial lesions and patches, does not cause 
limited motion, and has involved an area of less than 144 
square inches (929 square centimeters).

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for service-
connected residual burn scars on the back have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.118, Diagnostic Codes 7801-7806 
(effective prior to October 23, 2008); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7806 (effective as of October 23, 
2008).

2.  The criteria for a separate 10 percent rating for 
pruritis, as secondary to the service-connected back scars, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 
7801-7806 (effective prior to October 23, 2008); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7806 (effective as of October 
23, 2008).

3.  The criteria for a compensable rating for service-
connected residual burn scars on the right arm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); Diagnostic Codes 7801-
7806 (effective prior to October 23, 2008); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7806 (effective as of October 
23, 2008).

4.  The criteria for a compensable rating for service-
connected residual burn scars on the left arm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); Diagnostic Codes 7801-
7806 (effective prior to October 23, 2008); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7806 (effective as of October 
23, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including the degree 
of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, a VCAA notice letters were sent to the Veteran in July 
2005, April 2006, and October 2007.  The Board acknowledges 
that these letters do not meet the requirements of Vazquez-
Flores because they were sent after the first RO decision 
that addressed the claims.  Thus, the notice in this case is 
deemed deficient.  In this regard, VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case is found to be deficient, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome here.  Indeed, in this case, the 
supplemental statements of the case, dated in February 2008 
and January 2009, set forth the diagnostic criteria for the 
disability at issue and also included the provisions of 
38 C.F.R. §§ 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration.  Furthermore, an 
April 2006 Dingess letter apprised the Veteran of the need to 
show the nature and symptoms of his condition and the impact 
of his disability on his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  Indeed, in the 
present case the Veteran demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements.  For example, at his hearing in March 2007, he 
explained how his disability affected his daily life by 
noting the scars were tight and itchy, and felt tender 
whenever clothing was put on over the affected parts. 

Based on the above, the presumption of prejudice is rebutted.  
For this reason, no further development is required regarding 
the duty to notify.  In sum, adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical treatment records and post service treatment 
records have been obtained.  He has had a hearing.  He was 
also afforded VA medical examinations. For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claims. Therefore, no further assistance to the 
Veteran with the development of evidence is required.

Disability Ratings

Service treatment records show that the Veteran sustained 
second degree burns on his back and arms without nerve or 
artery involvement in December 1966 as a result of a gasoline 
explosion which occurred during the burning of trash.  
Pursuant to an April 1971 rating decision, the RO assigned a 
non-compensable (zero percent) rating for burn scars to the 
upper arms and back.  The Veteran's request for an increased 
evaluation was received in April 2005.  He contends that the 
symptomatology associated with the service-connected burn 
scars presents a greater degree of impairment than the 
currently assigned non-compensable evaluation.  He denies 
that the scars are painful, but states that the skin is itchy 
and tight.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As with the Veteran's increased rating claim for scars, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the outset, the Board notes that during the pendency of 
the appeal, the rating criteria for evaluating skin 
disabilities were revised, effective on October 23, 2008. See 
73 Fed. Reg. 185, 54708-10 (September 23, 2008).  Where a law 
or regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  When an applicable provision is amended 
while a claim for an increased rating under that provision is 
pending, if the change is more favorable to the veteran than 
the prior version of the provision, that provision should be 
applied to rate the disability for periods from and after the 
effective date of the regulatory change.  However, the prior 
version must be used to rate the Veteran's disability for 
periods preceding the effective date of the regulatory 
change. VAOPGCPREC 3-2000.  

Based on this change in schedular criteria during the 
Veteran's appeal, the Board will evaluate the claim for an 
increased rating of his service-connected burn scars, under 
both the old and new criteria, with the proviso that the 
current criteria may not be applied retroactively.

Again, the RO has evaluated the Veteran's back and upper arm 
scars as noncompensable under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7802, which contemplates scars no of the head, 
face, or neck, that are superficial and nonlinear, and have 
an area(s) of less than 144 square inches.  

(i) Former schedular criteria, effective August 30, 2002. 

Under 38 C.F.R. § 4.118, prior to the October 23, 2008 
revisions, scars, other than those of the head, face or neck 
were generally rated pursuant to DC's 7801 through 7805. 

Pursuant to the former criteria, Diagnostic Code 7801 
governed scars, other than the head, face or neck that are 
deep or that cause limited motion.  A 10 percent rating was 
assignable for a scar with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating was assignable for 
a scar with area or areas exceeding 12 square inches (77 sq. 
cm.). 38 C.F.R. § 4.118, DC 7801 (2008).

Scars in widely separated areas, as one or two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, were to be separately rated and 
combined in accordance with § 4.25. 38 C.F.R. § 4.118, DC 
7801, Note 1.

A deep scar was one associated with underlying soft tissue 
damage.  38 C.F.R.§ 4.118, DC 7801, Note 2.

Diagnostic Code 7802 was used to evaluate scars other than 
the head, face, or neck that are superficial and that do not 
cause limited motion.  Under DC 7802, a maximum rating of 10 
percent rating was assignable for such scars with an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802 (2008).  

Diagnostic Code 7803 provided that a maximum 10 percent 
rating was assignable for scars that were superficial and 
unstable.  38 C.F.R. § 4.118, DC 7803 (2008). 

In addition, under Diagnostic Code 7804, a maximum rating of 
10 percent was assignable for superficial scars that were 
painful on examination.

Diagnostic Code 7805 provided that scars may be rated 
according to limitation of motion of the affected part. 38 
C.F.R. § 4.118, DC 7805 (2008).  

Diagnostic Code 7806 provided a 10 percent rating was 
warranted for dermatitis or eczema that was at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12- month period.  

(ii) Current schedular criteria, effective as of October 23, 
2008. 

A veteran who was rated under DCs 7800 through 7805, as is 
the case here, before October 23, 2008, can request review 
under the revised DCs 7800, 7801, 7802, 7804, and 7805, 
irrespective of whether the veteran's disability has 
increased since the last review.  VA will review the 
veteran's disability rating to determine whether the Veteran 
may be entitled to a higher disability rating under the 
revised DCs 7800, 7801, 7802, 7804, and 7805.  A request for 
review pursuant to this rulemaking will be treated as a claim 
for an increased rating; however, in no case will the award 
be effective before October 23, 2008.  

In this case, the Veteran's representative has requested 
review of the Veteran's scars under the revised Diagnostic 
Code, 7802.  See Appellant's Post-Remand Brief, March 2009, 
p. 2.  

Under the revised DC 7801, a rating of 10 percent rating is 
assignable for burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are deep and nonlinear, 
with area or areas of at least 6 square inches, but less than 
12 square inches; 20 percent rating is assignable for such 
scars with area with area or areas of at least 12 square 
inches, but less than 72 square inches.  38 C.F.R. § 4.118, 
DC 7801 (effective October 23, 2008). 

Under the revised DC 7802, a maximum rating of 10 percent 
rating is assignable for burn scar(s) or scar(s) due to other 
causes, not of the head, face, or neck, that are superficial 
and nonlinear, with area or areas of 144 square inches (929 
sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (effective 
October 23, 2008). A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1).  

If multiple qualifying scars are present, or if a single 
qualifying scar affects more than one extremity, or a single 
qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or 
both, or a single qualifying scar affects both the anterior 
portion and the posterior portion of the trunk, assign a 
separate evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the total 
area of the qualifying scars that affect the anterior portion 
of the trunk, and assign a separate evaluation based on the 
total area of the qualifying scars that affect the posterior 
portion of the trunk.  The midaxillary line on each side 
separates the anterior and posterior portions of the trunk.  
Combine the separate evaluations under §4.25.  Qualifying 
scars are scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 38 C.F.R. § 4.118, DC 
7802, Note (2) (effective October 23, 2008).  

Diagnostic Code 7803 has been eliminated as of October 23, 
2008.  

Scars that are unstable or painful receive a compensable 
rating under Diagnostic Code 7804.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Under Diagnostic Code 7804, one or two 
scars that are unstable or painful warrant a 10 percent 
rating; three or four scars that are unstable or painful 
warrant a 20 percent rating; and five or more scars that are 
unstable or painful warrant a maximum 30 percent rating.  

Other scars (including linear scars) and other effects of 
scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 
7804 are rated under Diagnostic Code 7805, under which any 
disabling effect(s) not considered in a rating provided under 
Diagnostic Codes 7800- 7804 are evaluated under an 
appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (effective October 23, 2008).

With respect to Diagnostic Code 7806 (dermatitis or eczema), 
the rating criteria prior to October 23, 2008, remains in 
effect, as no revisions were made pursuant to that code 
section.  

(i) Analysis: Entitlement to a compensable rating for scars 
to the back, pursuant to the former schedular criteria, 
effective August 30, 2002. 
 
Again, the Veteran has second-degree burn scars on his back 
and upper arms.  The scars have been rated under the former 
DC 8702 as noncompensably disabling, from March 18, 1970.  In 
the interest of clarity, the Board has analyzed the Veteran's 
back and arm scars separately, with discussion of the back 
scars immediately following.  

In this case, after a careful review of the evidence, the 
Board finds the Veteran is entitled to a higher disability 
rating of 10 percent, under former Diagnostic Code 7802, for 
scars to the back only.  As will be discussed in detail 
below, the Veteran is not entitled to a compensable rating 
for the scars associated with his upper arms, under either 
the old or new rating criteria. 

The Veteran was afforded VA skin/scar examinations in May 
2005, November 2007, and November 2008.  Upon examination in 
May 2005, the Veteran complained that the scarred skin was 
itchy and tight; he noted that the skin was sensitive to 
clothing.  Objectively, the back scars were described as ill-
defined hypo- and hyperpigmented patches/lesions.  The 
largest scar measured approximately 25 cm in length.  There 
was no pain upon examination, no adherence to the underlying 
tissue, and the skin was noted as "fairly normal."  The 
examiner stated that the scars were stable and superficial, 
without any noted areas of depression; there was no 
inflammation, edema, or keloid formation, and the scars were 
not deep.  Although there was no measurable limitation of 
motion, the examiner did note that the Veteran complained of 
itching and tightness when he rolls his back forward.  

Upon further examination in November 2007, the Veteran again 
complained of intermittent itchy skin.  Objectively, the back 
scar was again found to be painless upon palpation; there was 
no adherence to underlying tissue and no soft tissue damage 
was noted.  Aesthetically, the examiner described the scars 
as barely visible, diffuse, mildly hypopigmented, with 
irregular borders.  The scars were not found to result in any 
limitation of motion or function.  There were no skin 
ulcerations or breaking down of the scars.  Notably, the back 
scar measured 24 cm (width) by 50 cm (length).  The pertinent 
diagnosis was posterior trunk scar, secondary to burn.  

The Veteran was again examined by VA in November 2008.  At 
that time, the examiner noted multiple atrophic scars on the 
lower back.  With respect to measurements, he provided an 
"average" overall, scar length of 15 cm by 0.2 cm.  Again, 
there was no tenderness upon palpation; no adherence to the 
underlying tissue; no limitation of motion; and no breakdown 
or ulcerations of the skin.  The examiner stated that he was 
in agreement with the other physical findings of the previous 
VA examination conducted in November 2007.  The pertinent 
diagnosis was atrophic scars on the back, secondary to burn, 
with secondary pruritis triggered by sun exposure.  

The Veteran and his wife have testified that the scars cover 
a large portion of his back, which has been approximated (by 
the Veteran's representative) as 75 percent of his posterior 
trunk; the Veteran also indicated that the skin surrounding 
the scars was itchy and tender, and sometimes resulted in 
scabs.  The Board notes that the Veteran, his wife, and his 
representative are competent to give testimony about what the 
Veteran experienced; for example, they are deemed competent 
to discuss his current itchy and tender back scars and other 
experienced and observable symptoms. See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).

The Board acknowledges that the reported back scar 
measurements outlined above vary in degree.  Indeed, the 
November 2007 examiner found that the scar measured 24 cm x 
50 cm; the November 2008 examiner found an "average" scar 
length of 15 cm x 0.2 cm; and the May 2005 examiner simply 
provided a measurement of 25 cm in length.  Here, the Board 
notes that the Veteran was evaluated by the Army Medical 
Board in January 1970.  A transcript of that proceeding notes 
that the Veteran's back scar measured 12 inches in length (or 
approximately 30 centimeters).  This is relatively consistent 
with the other length measurements of record.  

Again, pursuant to former DC 7802, a superficial scar with an 
area(s) of 144 square inches (929 sq. cm.) or greater will be 
rated as 10 percent disabling.  Based on the foregoing 
evidence, and resolving any doubt in favor of the Veteran, 
the Board finds that the service-connected back scar meets 
the criteria for a higher, 10 percent evaluation under former 
DC 7802.  

Although the Veteran's back scar has been found to more 
nearly approximate the 10 percent rating criteria under 
former DC 7802, the evidence does not provide for a rating in 
excess of that amount.  Indeed, the maximum allowable rating 
under former DC 7802 is 10 percent.  Higher ratings are also 
not warranted under the pre-amended DCs 7801, 7803, 7804, or 
7805, because the Veteran's back scar has not been shown to 
be deep, unstable, or painful on examination; nor has it been 
shown to cause limited motion.  

Thus under the former schedular criteria, the foregoing 
diagnostic codes, in effect prior to October 23, 2008, do not 
allow for a higher rating.  As such, the Veteran is entitled 
to a 10 percent rating, but no higher, under former DC 8702 
for his residual burn scars to the back through out the 
entire time period on appeal.  

(ii)  Analysis: Entitlement to a rating in excess of 10 
percent for scars to the back, pursuant to the current 
schedular criteria, effective October 23, 2008.

In order to obtain a disability rating higher than the 10 
percent granted herein under former DC 7802, the Veteran 
would have to show that his burn scars to the back are deep 
and linear, with an area of at least 12 square inches, but 
less than 72 square inches (See 38 C.F.R. § 4.118, revised DC 
7801); that he has multiple qualifying burn scars to the back 
are superficial and nonlinear, with area(s) of 144 square 
inches or greater (See 38 C.F.R. § 4.118, revised DC 7802) ; 
or that he has multiple burn scars to the back that are 
either unstable or painful (See 38 C.F.R. § 4.118, revised DC 
7804).  Again, DC 7803 has been eliminated pursuant to the 
October 23, 2008 revisions, thus, rendering an analysis under 
the new regulations unnecessary.  

The pertinent findings regarding the nature and measurement 
of the burn scars to the back have already been set forth and 
need not be repeated in their entirety here.  Such findings 
conclusively establish that the Veteran's burn scars are not 
deep and linear, but rather superficial in nature.  
Therefore, a higher rating under the revised DC 7801 is not 
warranted here.  

With respect to the revised DC 7802, the Veteran does have 
"qualifying scars" as contemplated under that code section, 
the largest of which measures 24 cm x 50 cm according to the 
aforementioned VA examinations.  Again, under the revised DC 
7802, separate 10 percent evaluations may be assigned based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk.  Here, the Veteran's largest 
qualifying scar is 24 cm x 50 cm, and based on this 
measurement, he is entitled to maximum 10 percent disability 
evaluation under both old and new DC 7802 criteria.  However, 
the Veteran is not entitled to separate 10 percent 
evaluations for his back scars under the new criteria, as the 
evidence does not show that he has multiple back 
scars/lesions measuring 144 square inches or greater.  Based 
on the foregoing, neither separate nor higher ratings under 
current Diagnostic Codes 7802 are warranted.  

Moreover, none of the other diagnostic codes in effect as of 
October 23, 2008, enable a higher rating here.  Although the 
record reflects subjective complaints of tenderness in the 
areas of the scars, the objective medical evidence shows that 
the scarring is non-tender to palpation.  Accordingly, a 
compensable rating under the revised Diagnostic Code 7804 
criteria is not warranted.  

Finally, a higher rating cannot be granted under the revised 
DC 7805 because the disabling effects of the scars have 
already been fully considered and contemplated under both old 
and new Diagnostic Code 7802.  Indeed, the Veteran is 
entitled to a maximum 10 percent rating for his superficial 
back scar which measures approximately 24 cm x 50 cm.  

Hence, the Board finds that higher and/or separate ratings 
may not be assigned for residual burn scars to the back under 
revised Diagnostic Codes 7801, 7802, 7803, 7804 (effective 
October 23, 2008).  However, as noted above, the Veteran is 
entitled to a maximum 10 percent disability evaluation under 
both, former and current schedular criteria, and such 
disability rating is being granted herein. 38 C.F.R. § 4.118, 
DC 7802, (effective October 23, 2008).  

(iii) Entitlement to a separate rating for pruritis, as 
secondary to the back scars

In light of the evidence discussed above, the Board also 
finds that the Veteran is entitled to a separate rating for 
pruritis, which has been diagnosed as secondary to his back 
scars.  

In this regard, Diagnostic Code 7806 provides rating criteria 
for dermatitis or eczema.  Based on the Veteran's diagnosis 
of pruritis, as secondary to the service-connected back 
scars, the Board finds that such disability is most 
appropriately rated pursuant to Diagnostic Code 7806.  38 
C.F.R. § 4.118, DC 7806 (2008).

At the outset, the Board notes that the rating criteria under 
DC 7806 was not amended as part of the skin disability 
revisions made effective on October 23, 2008. As there are no 
changes to the rating criteria, an analysis of DC 7806 under 
both old and new code sections is rendered unnecessary here. 

Under Diagnostic Code 7806, a noncompensable evaluation is 
for assignment when the disability involves less than 5 
percent of the entire body, or less than 5 percent of the 
exposed area affected, and no more than topical therapy 
required during the past 12-month period.  The next higher 10 
percent evaluation contemplates that at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of the exposed areas are 
affected, or that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  The next higher 30 percent evaluation 
contemplates 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks during the past 12-month 
period. 38 C.F.R. § 4.118, DC 7806 (2008).

Again, the evidence of record and the clinical findings as 
outlined above show that the Veteran's pruritis has been a 
relatively chronic symptom of the residual back burn scars.  
Indeed, even dating back to his initial VA examination in 
1971, the Veteran complained that the surrounding skin on his 
back was itchy and that the condition worsened in hot 
weather.  Such complaints, as documented above, have been 
consistently shown throughout the record.  The May 2005 VA 
examiner noted that the main limitation of function of the 
back burn scars was itching and tightness.  The November 2007 
VA examiner indicated that the back scars were only 
symptomatic to the extent that there was intermittent 
itching, or pruritis, in the burned areas.  The November 2008 
VA examiner actually provided a diagnosis of pruritis, as 
secondary to the burn scars.  He noted that there had been 
constant treatment skin treatment in the past 12 months, and 
that the localized pruritis on the back was being treated 
with using Benadryl lotion daily.  

Additionally, as noted above, the Veteran and his wife both 
testified as to the frequency and severity of the itching, 
and resulting back scabbing. See Layno, supra.  

The Board acknowledges that the available medical evidence 
does not contain a precise quantification of the proportion 
of the area affected by pruritis.  However, the Board finds 
that the Veteran's own testimony, along with the November 
2007 and November 2008 VA examination reports, present the 
most probative documentation that the pruritis, when active, 
affects at least 5 percent and less than 20 percent of his 
body surface area.  Again, the pruritis is localized to the 
areas of the residual back scars.  Significantly, at its 
maximum, the Veteran's largest area of scarring has been 
measured as 24 cm x 50 cm (or approximately 472 square 
inches).  The Veteran has also provided testimony that the 
scar covers approximately 75 percent of his back.  Moreover, 
the pruritis has been shown to require topical therapy (i.e., 
Benadryl lotion) in the past 12-month period.  Although this 
is the only clear probative evidence showing symptomatology 
meeting the criteria for a compensable rating, the Board 
resolves reasonable doubt in favor of the Veteran and finds 
that a 10 percent rating is warranted under Diagnostic Code 
7806.

However, no rating in excess of 10 percent is warranted for 
the Veteran's pruritis under any applicable diagnostic code.  
There is simply no evidence indicating that 20 percent or 
more of the Veteran's body surface area or exposed area is 
affected by pruritis.  Again, the Board acknowledges that the 
available medical evidence does not contain a precise 
quantification of the proportion of the area affected, but 
the VA examination reports present a clear identification 
that the pruritis was manifested in sections/patches, and 
that it was localized to the areas of the back scar(s).  
There is simply no reasonable suggestion in the evidence of 
record that pruritis affects 20 percent or more of the 
Veteran's entire body.  Furthermore, no scarring or 
disfiguring characteristics have been associated with the 
Veteran's pruritis, in all of the medical evidence evaluating 
the Veteran's skin.  The preponderance of the evidence is 
against any rating in excess of 10 percent for pruritis, as 
secondary to the service-connected back scars. 

(i) Analysis: Entitlement compensable ratings for scars to 
the upper arms, pursuant to the former schedular criteria, 
effective August 30, 2002. 

As noted above, the Veteran also seeks a higher rating for 
burn scars to both arms.  These scars, too, have been rated 
as noncompensable under former Diagnostic Code 7802.  

In this case, after a careful review of the evidence, the 
Board finds the Veteran is not entitled to a higher, 
compensable rating under former Diagnostic Code 7802, or any 
other potentially applicable diagnostic codes, for scars to 
the upper arms.  

The Veteran was afforded VA skin/scar examinations in May 
2005, November 2007, and November 2008.  Upon examination in 
May 2005, the examiner noted lesions on the posterior upper 
arms; the characteristics of these scars were similar to 
those of his back; namely, they were described as 
superficial, stable, hypo- and hyperpigmented patches.  The 
scars did not adhere to underlying tissue and there was no 
pain upon palpation.  The itching (i.e., pruritis) was 
limited to the back area.  No specific measurements relating 
to the arm scars were provided at that time. 

Upon further examination in November 2007, the arm scars were 
described by the examiner as barely visible, diffuse, mildly 
hypopigmented, with irregular borders.  There was no 
tenderness upon physical palpation, and no adherence to 
underlying tissue was noted.  The scars did not result in 
limited motion, nor was there soft tissue damage associated 
with the scars.  The examiner provided measurements of 10 cm 
(maximum width) by 10 cm (maximum length).  

The Veteran was again examined by VA in November 2008.  At 
that time, the examiner found multiple hypopigmented, 
atrophic scars located on the posterior lateral upper arms.  
Again, there was no tenderness to palpation; no adherence to 
underlying tissue; no limitation of motion; and no 
breakdown/ulcerations.  The scars were not depressed or 
elevated.  The pruritis was noted to be limited to the back.  
An "average" measurement of 15 cm by 0.2 cm was provided.  

The Board has considered the Veteran's testimony as provided 
at his March 2007 hearing.  He testified, through his 
representative, that his arms scars measured approximately 5 
inches by 3 inches on one arm, with the surface area being a 
little less on the other arm.  See Hearing Transcript, p. 9.  
He further testified that the itchy skin was only associated 
with his back scars; he did not report any limitation of 
motion or pain associated with the arm scars.  The Board 
again notes that the Veteran is competent to give testimony 
about such observable symptomatology. See Layno, supra.

Based on the foregoing evidence, the Board acknowledges that 
the reported scar measurements outlined above vary slightly 
in degree.  Indeed, the November 2008 examiner found an 
"average" scar length of 15 cm x 0.2 cm, while the November 
2007 examiner found that the scars measured 10 cm by 10 cm, 
at a maximum; and the May 2005 examiner simply did not 
comment upon arm scar measurements.  Here, the Board again 
notes that the Veteran was evaluated by the Army Medical 
Board in January 1970.  A transcript of that proceeding notes 
that the Veteran's arm scars measured 6 inches, or 36 square 
inches (or approximately 91.44 sq. cm).  This is relatively 
consistent with the other arm scar measurements of record.  
Pursuant to DC 7802, a superficial scar with an area(s) of 
144 square inches (929 sq. cm.) or greater will be rated as 
10 percent disabling.  Even when considering the largest 
surface area measurement provided (i.e., 10 cm x 10 cm), the 
Veteran still does not meet the criteria for a compensable 
rating for his arm scars under former DC 7802.  

The Board has also considered whether any other diagnostic 
codes might allow for an increased rating under the former 
schedular criteria for skin disabilities.  However, a 
compensable rating is not warranted under former DCs 7801, 
7803, 7804, or 7805, because the Veteran's arm scars have not 
been shown to be deep, unstable, or painful on examination; 
nor have they been shown to cause limited motion.  For these 
reasons, the Board must find that higher evaluations for 
scars to the left and right arms are not shown to be 
warranted under any applicable former schedular criteria.  

(ii)  Analysis: Entitlement to compensable ratings for scars 
to the upper arms, pursuant to the current schedular 
criteria, effective October 23, 2008.

In order to obtain a compensable disability rating under the 
current, revised skin regulations, the Veteran would have to 
show that the scar is deep and nonlinear, measuring an area 
of at least 6 square inches, but less than 12 square inches 
(DC 7801); that the scar is superficial and nonlinear, 
measuring an area of 144 square inches or greater (DC 7802); 
or that the scar is unstable or painful (DC 7804).  Again, 
Diagnostic Code 7803 has been eliminated as of October 23, 
2008, and the criterion under Diagnostic Code 7806 was not 
amended in substance. 

The pertinent findings regarding the nature and measurements 
of the back burn scars have already been set forth and need 
not be repeated in their entirety here.  Such findings 
establish that the Veteran does have "qualifying scars" as 
contemplated under the current version of Diagnostic Code 
7802, effective October 23, 2008.  In this case, however, the 
scars are superficial and cover an area(s) of less than 144 
square inches.  Therefore, higher ratings under current 
Diagnostic Codes 7801 and 7802 are not warranted.  

Moreover, none of the other Diagnostic Codes in effect as of 
October 23, 2008, enable a higher rating here.  Although the 
record reflects subjective complaints of tenderness in the 
area of the scar, the objective medical evidence shows that 
the scars are non-tender to palpation.  Accordingly, a 
compensable rating under the current Diagnostic Code 7804 
criteria is not warranted.  Finally, a higher rating cannot 
be granted under DC 7805 because the disabling effects of the 
scar have already been contemplated under the appropriate 
code, namely Diagnostic Code 7802.  

Hence, the Board finds that a compensable rating is not 
warranted for burn scars to the upper arms under revised 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, or 7806, or 
under the former rating criteria, effective from August 30, 
2002.  

As the preponderance of the evidence is against the claim for 
an increased rating for residual burn scars to the upper 
arms, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied, and there is no basis for staged 
ratings of the disability pursuant to Hart. 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53-56.

Conclusion

In sum, the Board has found that, resolving reasonable doubt 
in favor of the Veteran, a higher disability rating of 10 
percent is warranted for the back scars, and a separate 10 
percent rating is warranted for pruritis of the back, as 
secondary to the back scars (pursuant to both former and 
revised schedular criteria, DC 7802).  However, the Board 
finds that the preponderance of the evidence is against 
assignment of any rating in excess of 10 percent for the back 
scars, or pruritis, and the preponderance of the evidence is 
against assignment of a higher, compensable disability rating 
for scars to the arms (under any applicable schedular 
criteria).  Consequently, the Board finds that the benefit-
of-the doubt doctrine is inapplicable, and the appeal must be 
denied to these extents. 38 U.S.C.A. § 5107(b); Gilbert, 
supra.  


ORDER


Entitlement to a 10 percent disability rating for residual 
burn scars to the back is granted.  

Entitlement to a separate disability rating of 10 percent for 
pruritis is granted. 

Entitlement to a compensable rating for residual burn scars 
to the upper right arm is denied. 

Entitlement to a compensable rating for residual burn scars 
to the upper left arm is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


